Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment

A preliminary amendment (PA) to claims was filed on February 10, 2020 after filing of the application (filing date November 25, 2019).  The PA introduces new matter. 37 CFR 1.121(f). 

Applicant has made amendment to claim 1 in the preliminary amendment and added new claims 2-20.  It is respectfully submitted that a PA filed after the filing date of the application is not part of the original disclosure of the application.  MPEP 608.04(b).  Further, matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter.  MPEP 608.04(a). 

Claim 1 submitted in the PA recites that release coating comprises a fluorochemical component. However, the specification as originally filed recites that the release coating includes a fluorochemical, a starch, a defoamer, a crosslinker, a release agent which can be a non-silicone release agent, and a catalyst.  E.g. see 0009, 0024 of US Patent Application Publication No. 20200193875 A1 of the present application (“the published application”).  As such, while there is support to claim specific release Additionally, applicant has not pointed out support for all of the newly added claims in the PA.  As such, the preliminary amendment filed after the filing date of the application introduces new matter. 


Information Disclosure Statement
The information disclosure statement filed November 25, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The IDS does not provide copies of some of the documents listed under Foreign Patent Documents and Non-Patent Literature Documents. See documents are strike-out by the examiner on the aforementioned IDS. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 15, and 18 recite “thermal-print layer”.  It is unclear what is meant by this recitation.  
Claims 6, 7, and 16 recite thermal print layer is a terminal transfer print layer and the thermal print layer is a direct terminal print layer.  It is unclear as to what is meant by these recitations. 

For purpose of examination, a print layer (e.g. indicia) is interpreted to be “thermal-print layer”, “terminal-transfer print layer”, and “direct-terminal print layer” as claimed. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 20070267146 A1) in view of Estes (US 3690924).

As to claims 1, 12, and 18, Vigunas discloses a linerless label roll of repositionable labels (abstract).   Vigunas further discloses that a label of the label roll comprises a substrate 16 having a first surface and a second surface (0033).  Further, Vigunas discloses that the first surface of the substrate includes a top surface coat 46 that functions as a release liner (release coating) (0036) and the second surface includes an adhesive coating 22 that comprises e.g. two parallel strips of adhesives (patches) (0037 and 0009 “at least one adhesive strip”).  Moreover, Vigunas discloses that adhesive includes clusters of tacky polymeric microspheres that have been prepared by aqueous emulsion polymerization (0038).  Further, Vigunas discloses that but with low adhesion peel properties (0041).  It is submitted that no unobvious difference is seen between the claimed low tack microsphere adhesive or water-based microsphere adhesive, and the adhesive of Vigunas. Accordingly, the adhesive of Vigunas equates to claimed low-tack microsphere adhesive and water-based microsphere adhesive.   Further, as to claim 18, Vigunas discloses a printed label where a thermoreactive coating or layer 44 is heat activated so that indicia in the form of a print is visible (0042).  Moreover, Vigunas discloses that the release coating 46 is provided over the thermoreactive layer 44 (0036). It is submitted that no unobvious difference is seen between the claimed thermal print layer and the indicia/thermoreactive layer of Vigunas.  Accordingly, the indicia/thermoreactive layer of Vigunas is interpreted to suggest the claimed thermal-print layer. 

As to claims 1, 12, and 18, the difference between the claimed invention and the prior art of Vigunas is that Vigunas is silent as to disclosing the water-based release coating as claimed. 

Estes discloses a pressure-sensitive adhesive coated articles, such as a tape having a release coating with superior organic solvent and water resistance (column 1, lines 10-15).  The release coating of Estes includes a fluorochemical component (column 1, lines 15-20).  Further, the release coating of Este includes water (column 3, lines 55-57, column 3, lines 65-66 and  column 4, line 20). 



As to claim 4, Vigunas discloses two parallel strips of adhesive coating 22 (0037 and also see 0009 “at least one adhesive strip”). 

As to claims 5-7, Vigunas discloses a printed label where a thermoreactive coating or layer 44 is heat activated so that indicia in the form of a print is visible (0042).  Moreover, Vigunas discloses that the release coating 46 is provided over the thermoreactive layer 44 (0036). It is submitted that no unobvious difference is seen between the claimed thermal print layer and the indicia/thermoreactive layer of Vigunas.  Accordingly, the indicia/thermoreactive layer of Vigunas is interpreted to suggest the claimed thermal-print layer.

As to claim 8, the adhesive 22 of Vigunas is interpreted as a single straight-line adhesive patch (Figure 3 and Figure 9, and 26 in Figure 4). 

As to claim 9, Vigunas discloses two parallel adhesive strips 22 (0037 and Figure 3). 

tacky polymeric microspheres that have been prepared by aqueous emulsion polymerization (0038).

As to claim 11, Vigunas discloses linerless label (abstract). 

As to claim 13, Vigunas discloses that at least one adhesive strip is provided (claim 1 (c)).  As such, a person having ordinary skill in the art would recognize that a label of Vigunas includes a single one of the adhesive patches.  

As to claim 14, Vigunas discloses two parallel adhesive strips 22 (0037 and Figure 3).  Thus, each individual label of Vigunas comprise more than one of the adhesive patches. 

As to claims 15-17,  Vigunas discloses a printed label where a thermoreactive coating or layer 44 is heat activated so that indicia in the form of a print is visible (0042).  Moreover, Vigunas discloses that the release coating 46 is provided over the thermoreactive layer 44 (0036). It is submitted that no unobvious difference is seen between the claimed thermal print layer and the indicia/thermoreactive layer of Vigunas.  Accordingly, the indicia/thermoreactive layer of Vigunas is interpreted to suggest the claimed thermal-print layer.



As to claim 20, Vigunas discloses continuous roll of label (Figure 3 and 0003).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 20070267146 A1) in view of Estes (US 3690924) as applied to claim 1 above, and further in view of Caimi et al. (US 3933702).

Vigunas as modified by Estes is silent as to disclosing silicone as claimed. 

Caimi discloses release coating compositions for pressure-sensitive adhesive articles (abstract).  The release coating of Caimi includes a silicone-based release agent (column 4, lines 40-45) as a release promoting compound.  Caimi further discloses that the release promoting compound can be used in the amount of from about 0.5 to about 10 percent by weight (column 6, lines 20-25) and from about 0.5 to about 20 percent by weight (claim 1).  The claimed amount of silicone of 5% by weight is within the range of from 0.5-10 wt% and 0.5 to 20 wt%. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the release promoting compound (silicone) of Caimi and use it in the release coating, motivated by the desire to promote  . 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vigunas et al. (US 20070267146 A1) in view of Estes (US 3690924) as applied to claim 1 above, and further in view of Crum (US 20050255298 A1), Carlson et al. (US 20060141194 A1), and as evidence by Lee (US 4053433).

Vigunas is silent as to disclosing claim 3. 

Estes discloses that the release coating includes polyvinyl alcohol (PVOH) (column 1, lines 15-17).  It is submitted that PVOH is a release material (release agent) as evidence by column 5, lines 5-7 of Lee.  Further, a person having ordinary skill in the art would recognize that PVOH is a non-silicone release agent as claimed.  

The release coating of Estes includes aldehyde (crosslinking agent) and catalyst (column 3, lines 1-10).  Estes further discloses exemplary film-forming polymeric material contained in the release coating are PVOH, oxidized and enzyme converted starch, and hydroxyethyl cellulose etc. (column 2, lines 20-27).  



It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to include starch in a release coating, motivated by the desire to create textural characteristic or roughened surface which aids in adhesive releasing from the surface.

Vigunas as modified by Estes and Crum is silent as to disclosing a defoaming agent. 

Carlson discloses a water-based release coating for e.g. pressure sensitive adhesive tapes (0001 and abstract).  Carlson further discloses that the release compositions can contain other additives such as wetting agents and defoamers (0064).

. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9830837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the aforementioned US Patent renders obvious claims 1-3 of the present application. 




Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10550293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the aforementioned US Patent renders obvious claims 1-3 of the present application. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 2, 2022